     0:21-cv-00395-DCN-PJG          Date Filed 08/04/21       Entry Number 38           Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Peter Finch,                                      )        C/A No. 0:21-cv-00395-DCN-PJG
                                                  )
                               Plaintiffs,        )
v.                                                )
                                                  )                      ORDER
Southern Health Partners; Kayla Pugh; Sara        )
Ledbetter,                                        )
                                                  )
                               Defendants.        )
                                                  )
_____________________________________

        This is a civil action filed by a self-represented state pretrial detainee. Under Local Civil
Rule 73.02(B)(2) (D.S.C.), pretrial proceedings in this action have been referred to the assigned
United States Magistrate Judge. On May 13, 2021the court issued an order authorizing issuance and
service of process. (ECF No.28.) In that order, under the heading “Construction of the Pleading,”
the court, following initial screening pursuant to applicable law, listed the claims it construed as
raised by the Plaintiff in the Amended Complaint.

        Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.

        IT IS SO ORDERED.
                                                       s/Paige J. Gossett
August 4, 2021                                         Paige J. Gossett
Columbia, South Carolina                               UNITED STATES MAGISTRATE JUDGE


                                     Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                            ___________________________
                                                                  Signature of party or legal representative
                                                                   ___________________________
                                                                                                       Date




                                             Page 1 of 1
